FILED
                            NOT FOR PUBLICATION                             NOV 19 2012

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                            FOR THE NINTH CIRCUIT



JOE HOWARD KEEL, II,                             No. 09-17374

               Petitioner - Appellant,           D.C. No. 1:06-cv-01073-AWI

  v.
                                                 MEMORANDUM *
JAMES E. TILTON, Director of
Corrections; ATTORNEY GENERAL
FOR THE STATE OF CALIFORNIA,

               Respondents - Appellees.



                    Appeal from the United States District Court
                       for the Eastern District of California
                    Anthony W. Ishii, District Judge, Presiding

                          Submitted November 13, 2012 **

Before:        CANBY, TROTT, and W. FLETCHER, Circuit Judges.

       California state prisoner Joe Howard Keel, II, appeals pro se from the

district court’s judgment denying his 28 U.S.C. § 2254 habeas petition. We have




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
jurisdiction under 28 U.S.C. § 2253, and we affirm.

      Keel filed a motion for a stay of proceedings concurrently with his habeas

petition. Keel subsequently withdrew his request for a stay and filed multiple

motions to amend his petition. Keel now contends that the district court should

have stayed proceedings and granted his motions to amend.

      The district court did not err by failing to grant a stay of proceedings

because Keel withdrew that motion. The district court also did not abuse its

discretion by denying Keel’s motions to amend because amendment would have

been futile. See Bonin v. Calderon, 59 F.3d 815, 845 (9th Cir. 1995). The new

claims lack merit and would have been untimely because they did not relate back

to the claims set forth in the original petition. See Hebner v. McGrath, 543 F.3d

1133, 1138-39 (9th Cir. 2008); Bonin, 59 F.3d at 846.

      We construe Keel’s additional arguments as a motion to expand the

certificate of appealability. So construed, the motion is denied. See 9th Cir. R.

22-1(e); Hiivala v. Wood, 195 F.3d 1098, 1104-05 (9th Cir. 1999) (per curiam).

      AFFIRMED.

.




                                          2                                      09-17374